The testimony leading up to the conveyance of this property by the defendant was as follows:
"Q. Did you later give a deed to this property? A. I did.
"Q. This signature which is attached to this deed marked Exhibit G, that is your signature? A. Yes.
"Q. This bears date the 13th of December, 1938. That is about the time it was executed? A. Yes.
"Q. And the Notary was William Ochsner? A. Yes.
"Q. Is that William Ochsner, the attorney in this case? A. Yes.
"Q. where was this deed signed? A. In our kitchen.
"Q. And who was present? A. Amos, Bob and myself.
"Q. Who is Bob? A. Our boy fifteen years old.
"Q. Was there any conversation with Mr. Ochsner before the deed was signed? A. There was. *Page 582 
"Q. You may state that conversation."
To this question counsel for plaintiff interposed the following objection: "Objected to, if it has any bearing on the severance of this cupboard, for the reason that it is an attempt to establish a parol contract in violation of the Statute of Frauds, being an attempt to transfer an interest in real property by parol contract."
The objection was overruled, and the witness testified as follows: "A. Well he said he was the attorney for the Home Owners' Loan Corporation and wanted me to sign the deed. I told him I wouldn't want to sign any deed until I got my cupboards. He said `Those cupboards are personal property and you can remove them any time before the six months expires'."
This conversation was intended to be, and under the per curiam opinion herein was, a conveyance of a portion of this property by a parol agreement. But conceding, (which I do not do), that owners of real property could segregate and convey real property by parol, the "parties" between whom the conversation took place were not the parties to the transaction involved. The Notary Public, William Ochsner, had no title to the property nor interest therein, and no authority to make a contract for the owners of the property. He was as much a stranger to the title to the property as any other party who could have taken defendant's acknowledgment to the deed.
In overruling the above objection the court committed error for which a reversal should be had.